Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 2, 4-11, 13-16 and 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a solid same metal wall that is ring-shaped having opposing end surfaces, one of the end surfaces attached to the substrate and the other end surface attached to a metal pad that covers the entire other end surface”, of claim 6 stating “a solid same metal wall that is ring-shaped having opposing end surfaces, one of the end surfaces attached to the substrate and the other end surface attached to a metal pad that covers the entire other end surface”; of claim 10 stating “a solid metal wall having opposing end surfaces that is ring-shaped, wherein the stress sensitive circuit portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the solid metal wall to provide a cavity; a leadframe including leads or lead terminals, and a pad, wherein one of the opposing end surfaces is coupled to the substrate and another of the opposing end surfaces is coupled to the pad”, of claim 14 stating “wherein the leadframe has opening through the leadframe configured so that the stress sensitive circuit portion is exposed to an environment; a metal wall that is ring-shaped positioned above the top metal layer that is not electrically coupled to the circuitry; wherein the stress sensitive circuit portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the metal wall to provide a cavity; a leadframe including .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/ERROL V FERNANDES/Primary Examiner, AU 2894